     Case: 1:18-cv-04128 Document #: 63 Filed: 04/03/19 Page 1 of 1 PageID #:229

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Brian Fickey
                                  Plaintiff,
v.                                                Case No.: 1:18−cv−04128
                                                  Honorable Sharon Johnson Coleman
Sterling Staffing, Inc., et al.
                                  Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, April 3, 2019:


       MINUTE entry before the Honorable Sharon Johnson Coleman: Pursuant to
Federal Rule of Civil Procedure 41(a)(1)(A)(ii), all claims against S & C Electric
Company is dismissed with prejudice, with each party to bear its own fees and costs. S &
C Electric Company terminated. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
